UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2308


In re: RICHARD E. SNYDER; In re: MARION B.
SNYDER,

                                                       Debtors.

-------------------------------------------

RICHARD E. SNYDER; MARION B. SNYDER,

                                                    Appellants,

          versus


EMC MORTGAGE CORPORATION,

                                                      Appellee.


                            No. 04-2309



In re: RICHARD E. SNYDER; In re: MARION B.
SNYDER,

                                                       Debtors.

-------------------------------------------


RICHARD E. SNYDER; MARION B. SNYDER,

                                                    Appellants,

          versus


ELLEN W. COSBY,
                                                      Appellee.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-03-1840-1-BEL; CA-03-1841-1-BEL; BK-99-53312)


Submitted:   February 23, 2005           Decided:   March 11, 2005


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Snyder, Marion B. Snyder, Appellants Pro Se. R. Martin
Caskey, LAW OFFICES OF MARTIN CASKEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

           In these consolidated appeals, Richard E. Snyder and

Marion B. Snyder appeal the district court’s order affirming the

decisions of the bankruptcy court. We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       See Snyder v. EMC Mortgage Corp.,

Nos. CA-03-1840-1-BEL; CA-03-1841-1-BEL (D. Md. Sept. 30, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -